Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On December 24, 2012, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2013) and
discretionary 2012 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company’s 2012 proxy statement
and Mr. John Kent Aden, Jr. who was elected as a Vice President of the Company
in May 2012.





 
Name and Title
 
Base Salary in 2013
   
Bonus Award for 20121
                                   
John Kent Aden, Jr.
  $ 231,750     $ 182,904 2  
Vice President
                                     
Paul J. Borden
  $ 292,172     $ 283,333 3  
President and Chief Executive Officer
 
                                     
Christian E. Foulger
  $ 152,974     $ 154,456    
Vice President
                                     
Erin N. Ruhe
  $ 152,974     $ 129,456    
Vice President,
                 
Treasurer and Controller
               


 
 
__________________________________
 
1 Includes a holiday bonus paid to each of the named executive officers based on
a percentage of salary of $4,154 for Mr. Aden, $8,510 for Mr. Borden, $4,456 for
Mr. Foulger and $4,456 for Ms. Ruhe.
 
2Also includes auto allowance bonus of $3,750 for Mr. Aden.
 
3 Also includes a gross-up bonus of $49,823 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.